Exhibit 10.5

 

Note: This is the general form used for a performance-based restricted stock
award under the 1997 Executive Stock Plan.

 

HUGHES SUPPLY, INC.

PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT

 

This PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT (the “Agreement”) is
made as of                              (the “Grant Date”) between HUGHES
SUPPLY, INC. a Florida corporation (the “Company”) and
                                        , a key employee of the Company (the
“Employee”).

 

Background Information

 

A. The Board of Directors (the “Board”) and shareholders of the Company
previously adopted the Hughes Supply, Inc. 1997 Executive Stock Plan, as amended
and restated as of April 9, 2003 (the “Plan”).

 

B. Section 8 of the Plan provides that the Compensation Committee of the Board
(the “Committee”) shall have the discretion and right to grant Performance-Based
Restricted Stock (as defined below) to key employees of the Company, subject to
the terms and conditions of the Plan and any additional terms provided by the
Committee. The Committee has made a grant of Performance-Based Restricted Stock
to the Employee as of the Grant Date pursuant to the terms of the Plan and this
Agreement.

 

C. The Employee desires to accept the grant of Performance-Based Restricted
Stock and agrees to be bound by the terms and conditions of the Plan and this
Agreement.

 

Agreement

 

1. Performance-Based Restricted Stock. Subject to the terms and conditions
provided in this Agreement and the Plan, the Company hereby grants the Employee
                                (             ) shares of restricted, common
stock of the Company (the “Performance-Based Restricted Stock”) as of the Grant
Date. Subject to the provisions of Sections 2 and 3, the Performance-Based
Restricted Stock will be awarded on an Award Date (as hereinafter defined) to
the Employee upon certification by the Compensation Committee that the
Performance-Based Restricted Stock has achieved the “stock price” (as
hereinafter defined).

 

2. Award Date (stock price); Continued Employment. The Employee shall be awarded
twenty percent (20%) of his/her Performance-Based Restricted Stock granted
hereunder when the Compensation Committee certifies that the average of the
“stock price” (as defined below) of the Company’s common stock during any period
of twenty (20) consecutive trading days equals or exceeds the following stock
prices for the first time within a period of five (5) years following the Grant
Date (each such date being referred to as an “Award Date”). Thereafter, the
extent to which the Performance-Based Restricted Stock awarded to the Employee
on the Award Date becomes vested and non-forfeitable will be determined in
accordance with Section 3.

 

Average Stock Price

--------------------------------------------------------------------------------

   Percent Awarded


--------------------------------------------------------------------------------

    Cumulative Award


--------------------------------------------------------------------------------

 

$

   20 %   20 %

$

   20 %   40 %

$

   20 %   60 %

$

   20 %   80 %

$

   20 %   100 %

 



--------------------------------------------------------------------------------

For example, in the event that the Compensation Committee certifies that the
average stock price of $                 is achieved during any 20 day period
that occurs within a period of five (5) years following the Grant Date, the
Employee shall be awarded 20% of the Performance-Based Restricted Stock on the
Award Date.

 

In the event of a stock split or other recapitalization of the Company, these
average stock prices shall be adjusted proportionately by the Committee. For
purposes of this Section 2, the term “stock price” shall mean, with respect to a
trading date, the closing price at which sales of common stock of the Company
shall have been sold on the trading date, as reported by any national securities
exchange or any NASDAQ quotation or market system selected by the Committee on
which shares of the Company’s common stock are then traded.

 

3. Vesting. Provided the Performance-Based Restricted Stock has been awarded to
the Employee upon the satisfaction of the conditions set forth in Section 2 of
this Agreement, the Employee’s rights and interest in the Performance-Based
Restricted Stock shall become fully vested and non-forfeitable (and the stock
shall cease being restricted) upon the occurrence of the first of the following
events, provided the Employee is a full-time employee of the Company or its
Affiliates (as hereinafter defined) at that time.

 

(a) Continued Employment for Five (5) Years Following Award Date. The Employee
shall become 100% vested if the Employee remains employed by the Company or its
Affiliates for a period of five (5) years following the Award Date.

 

(b) Age 65. The Employee shall become 100% vested upon the attainment of age 65.

 

(c) Death. The Employee shall become 100% vested (and the Performance-Based
Restricted Stock shall pass to his/her beneficiaries) upon the Employee’s death.

 

(d) Disability. The Employee shall become 100% vested if his termination of
employment with the Company and its Affiliates is due to the Employee’s
“disability”. For purposes of this Agreement, “disability” shall have the same
meaning as is provided under the Company’s group, long-term disability plan or
policy then maintained by the Company or the Affiliate for whom the Employee is
employed. If no such plan or policy then exists, “disability” shall have the
same meaning as in Internal Revenue Code §22(e)(3), as amended or replaced from
time to time. In the event of a dispute under this provision, the determination
of “disability” shall be made by the Committee, in its discretion, upon the
advice of one or more physicians employed by the Committee to assist in its
determination.

 

(e) Change of Control. The Employee shall become 100% vested upon a “change of
control” of the Company. For purposes of this Agreement, a “change of control”
shall mean:

 

(i) any person (as defined in Section 3(a)(9) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”) and as used in Section 13(d) thereof),
excluding the

 

2



--------------------------------------------------------------------------------

Company, and any subsidiary and employee benefit plan sponsored or maintained by
the Company or any subsidiary (including any trustee of such plan acting as
trustee) (the Company, all subsidiaries, and such employee benefit plans and
trustees acting as trustees being hereinafter referred to as the “Company
Group”), but including a “group” under Section 13(d)(3) of the Exchange Act
(such person or group being hereinafter referred to as a “Person”), becomes the
beneficial owner of shares of the Company having at least fifty percent (50%) of
the total number of votes that may be cast for the election of directors of the
Company (the “Voting Shares”), provided that no change of control will occur as
a result of an acquisition of stock by the Company Group which increases,
proportionately, the stock representing the voting power of the Company, and
provided further that if such Person acquires beneficial ownership of stock
representing more than fifty percent (50%) of the voting power of the Company by
reason of share purchases by the Company Group, and after such share purchases
by the Company Group, the Person acquires any additional shares representing
voting power of the Company, then a change of control shall occur;

 

(ii) the shareholders of the Company shall approve any merger or other business
combination of the Company, sale of the Company’s assets or combination of the
foregoing transactions (a “Transaction”) other than a Transaction involving only
the Company and one or more of its subsidiaries, or a Transaction immediately
following which the shareholders of the Company immediately prior to the
Transaction continue to have a majority of the voting power in the resulting
entity excluding for this purpose any shareholder owning directly or indirectly
more than ten percent (10%) of the shares of the other company involved in the
merger; or

 

(iii) within any 24-month period, the persons who are directors of the Company
immediately before the beginning of such period (the “Incumbent Directors”)
shall cease (for any reason other than death) to constitute at least a majority
of the Board of Directors of any successor to the Company, provided that any
director who was not a director as of the Grant Date shall be deemed to be an
Incumbent Director if such director was elected to the Board by, or on the
recommendation of or with the approval of, at least two-thirds (2/3rds) of the
directors who were then qualified as Incumbent Directors either actually or by
prior operation of this Subsection (iii); and provided further that any director
elected to the Board to avoid or settle a threatened or actual proxy contest
shall in no event be deemed to be an Incumbent Director.

 

4. Restrictions on Transfer. Until such time as any share of Performance-Based
Restricted Stock becomes vested pursuant to Section 3 above, the Employee shall
not have the right to make or permit to occur any transfer, pledge or
hypothecation of all or any portion of the Performance-Based Restricted Stock,
whether outright or as security, with or without consideration, voluntary or
involuntary. Any transfer, pledge or hypothecation not made in accordance with
this Agreement shall be deemed null and void. See also Section 7 below.

 

The Employee shall forfeit all of his rights and interest in the
Performance-Based Restricted Stock if he fails to remain as a full-time employee
of the Company or its Affiliates until he becomes “vested” in his
Performance-Based Restricted Stock. In addition, the Employee shall forfeit any
and all rights to the Performance-Based Restricted Stock if it has not been
awarded within five (5) years from Grant Date. To the extent Performance-Based
Restricted Stock is forfeited by the Employee, it shall be returned to the
Company as treasury stock that is subject to the terms of the Plan.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, an “Affiliate” means (i) an entity that directly
or through another Affiliate is more than fifty percent (50%) owned by the
Company, or (ii) an entity in which the Company has a “significant equity
interest” as determined by the Committee.

 

5. Shares Held by Custodian. The Employee hereby authorizes and directs the
Company to deliver any share certificate issued by the Company to evidence the
award of Performance-Based Restricted Stock to the Secretary of the Company or
such other officer of the Company as may be designated by the Committee (the
“Share Custodian”) to be held by the Share Custodian until the Performance-Based
Restricted Stock becomes vested in accordance with Section 3 above. When all or
any portion of the Performance-Based Restricted Stock becomes vested, the Share
Custodian shall deliver to the Employee (or his beneficiary in the event of
death) a certificate representing the vested Performance-Based Restricted Stock
(which then will be unrestricted). The Employee hereby irrevocably appoints the
Share Custodian, and any successor thereto, as the true and lawful
attorney-in-fact of the Employee with full power and authority to execute any
stock transfer power or other instrument necessary to transfer the
Performance-Based Restricted Stock to the Company, or to transfer a portion of
the Performance-Based Restricted Stock to the Employee on an unrestricted basis
upon vesting, pursuant to this Agreement, in the name, place, and stead of the
Employee. The term of such appointment shall commence on each Award Date and
shall continue until all the Performance-Based Restricted Stock becomes vested
or is forfeited. During the period that the Share Custodian holds the shares of
Performance-Based Restricted Stock subject to this Section, the Employee shall
be entitled to all rights applicable to shares of common stock of the Company
not so held, including the right to vote and receive dividends, but provided,
however, in the event the number of shares of Performance-Based Restricted Stock
is increased or reduced by changing par value, split-up, stock split, reverse
stock split, reclassification, merger, reorganization, consolidation, or
otherwise, and in the event of any distribution of common stock or other
securities of the Company in respect of such shares of common stock, the
Employee agrees that any certificate representing shares of such additional
common stock or other securities of the Company issued as a result of any of the
foregoing shall be delivered to the Share Custodian and shall be subject to all
of the provisions of this Agreement as if initially received hereunder.

 

6. Tax Payment Upon Vesting.

 

(a) At such time as the Employee becomes vested pursuant to Section 3 above in
all or any portion of the Performance-Based Restricted Stock, the Employee (or
his/her personal representative) shall deliver to the Company, within ten (10)
days after the occurrence of the vesting event specified in Section 3 above (or
in the event of death, within ten (10) days of the appointment of the personal
representative) (a “Vesting Date”), either a certified check payable to the
Company in the amount of all withholding tax obligations (whether federal, state
or local), imposed on the Employee and the Company by reason of the vesting of
the Performance-Based Restricted Stock, or a Withholding Election Form to be
provided by the Company upon request by the Employee (or personal
representative). Failure to tender either the required certified check or
Withholding Election Form will result in a delay of the delivery of the
Performance-Based Restricted Stock. Upon receipt of payment in full of all
withholding tax obligations, the Company shall cause a certificate representing
the vested Performance-Based Restricted Stock (which then will be unrestricted)
to be issued and delivered to the Employee.

 

(b) In the event the Employee (or his/her personal representative) elect to
satisfy the withholding obligation by executing the Withholding Election Form,
the Employee’s actual number of vested shares of Performance-Based Restricted
Stock shall be reduced by the smallest number of whole shares of common stock of
the Company which, when multiplied by the fair market value of the common stock
on the Vesting Date, is sufficient to satisfy the amount of the withholding tax
obligations imposed on the Company by reason of the vesting of the
Performance-Based Restricted Stock.

 

4



--------------------------------------------------------------------------------

(c) In the event the Employee (or his/her personal representative) fail to
timely decide between the use of a certified check or the execution of a
Withholding Election Form, the Employee (or his/her personal representative)
shall be deemed to have elected and executed the Withholding Election Form, and
the Company shall thereafter deliver to the Employee (or his/her beneficiary)
the net amount of vested shares of Performance-Based Restricted Stock (which
then will be unrestricted).

 

7. Investment Representations. The Employee hereby represents, warrants,
covenants, and agrees with the Company as follows:

 

(a) The Performance-Based Restricted Stock being acquired by the Employee will
be acquired for the Employee’s own account without the participation of any
other person, with the intent of holding the Performance-Based Restricted Stock
for investment and without the intent of participating, directly or indirectly,
in a distribution of the Performance-Based Restricted Stock and not with a view
to, or for resale in connection with, any distribution of the Performance-Based
Restricted Stock, nor is the Employee aware of the existence of any distribution
of the Performance-Based Restricted Stock;

 

(b) The Employee is not acquiring the Performance-Based Restricted Stock based
upon any representation, oral or written, by any person with respect to the
future value of, or income from, the Performance-Based Restricted Stock but
rather upon an independent examination and judgment as to the prospects of the
Company;

 

(c) The Performance-Based Restricted Stock was not offered to the Employee by
means of publicly disseminated advertisements or sales literature, nor is the
Employee aware of any offers made to other persons by such means;

 

(d) The Employee is able to bear the economic risks of the investment in the
Performance-Based Restricted Stock, including the risk of a complete loss of
his/her investment therein;

 

(e) The Performance-Based Restricted Stock cannot be offered for sale, sold or
transferred by the Employee other than pursuant to: (A) an effective
registration under the Securities Act of 1933 (the “1933 Act”) or in a
transaction otherwise in compliance with the 1933 Act; and (B) evidence
satisfactory to the Company of compliance with the applicable securities laws of
other jurisdictions. The Company shall be entitled to rely upon an opinion of
counsel satisfactory to it with respect to compliance with the above laws;

 

(f) The Employee has, and has had, complete access to and the opportunity to
review and make copies of all material documents related to the business of the
Company, including, but not limited to, contracts, financial statements, tax
returns, leases, deeds, and other books and records. Employee has examined such
of these documents as the Employee has wished and is familiar with the business
and affairs of the Company. The Employee realizes that the acquisition of the
Performance-Based Restricted Stock is a speculative investment and that any
possible profit therefrom is uncertain;

 

(g) The Employee has had the opportunity to ask questions of and receive answers
from the Company and any person acting on its behalf and to obtain all material
information reasonably available with respect to the Company and its affairs.
The Employee has received all information and data with respect to the Company
which the Employee has requested and which the Employee has deemed relevant in
connection with the evaluation of the merits and risks of the Employee’s
investment in the Company;

 

(h) The Employee has such knowledge and experience in financial and business
matters that the Employee is capable of evaluating the merits and risks of the
acquisition of the Performance-Based Restricted Stock hereunder and the Employee
is able to bear the economic risk of such acquisition; and

 

5



--------------------------------------------------------------------------------

(i) The agreements, representations, warranties, and covenants made by the
Employee herein extend to and apply to all of the Performance-Based Restricted
Stock of the Company issued to the Employee pursuant to this award. Acceptance
by the Employee of the certificate representing such Performance-Based
Restricted Stock shall constitute a confirmation by the Employee that all such
agreements, representations, warranties, and covenants made herein shall be true
and correct at that time.

 

8. No Effect on Employment. Nothing in the Plan or this Agreement shall confer
upon the Employee the right to continue in the employment of the Company or
effect any right which the Company may have to terminate the employment of the
Employee regardless of the effect of such termination of employment on the
rights of the Employee under the Plan or this Agreement.

 

9. Governing Laws. This Agreement shall be construed and enforced in accordance
with the local laws of the State of Florida applicable to agreements to be
executed and performed wholly within said state, and shall inure to the benefit
of, and be binding upon, the parties hereto and their heirs, personal
representatives, successors and assigns. The parties further agree that in any
dispute between them relating to this Agreement, exclusive jurisdiction shall be
in the trial courts located within Orange County, Florida, any objections as to
jurisdiction or venue in such court being expressly waived.

 

10. Successors. This Agreement shall inure to the benefit of the heirs, legal
representatives, successors and permitted assigns of the Company and Employee.

 

11. Notice. Any notice which either party hereto may be required or permitted to
give to the other shall be in writing, and may be delivered personally or by
mail, postage prepaid, addressed as follows: to the Chief Financial Officer of
the Company, or to the Company (attention of the Chief Financial Officer), at
Hughes Supply, Inc., 20 North Orange Avenue, Suite 200, Orlando, Florida 32801,
or at any other address as the Company, by notice to the Employee, may designate
in writing from time to time; to the Employee, at the Employee’s address as
shown on the records of the Company, or at any other address as the Employee, by
notice to the Company, may designate in writing from time to time.

 

12. Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement, and this Agreement
shall be construed as if the invalid, illegal or unenforceable provision or
portion thereof had never been contained herein.

 

13. Entire Agreement; Modifications to Agreement. Subject to the terms and
conditions of the Plan, which are incorporated herein by reference, this
Agreement expresses the entire understanding and agreement of the parties hereto
with respect to such terms, restrictions and limitations. The Committee may
amend or terminate any (or all) of the provisions of this Agreement at any time
prior to the date on which any of the shares of Performance-Based Restricted
Stock shall have vested with the Employee pursuant to the terms hereof.

 

14. Headings. Section headings used herein are for convenience of reference only
and shall not be considered in construing this Agreement.

 

15. Specific Performance. In the event of any actual or threatened default in,
or breach of, any of the terms, conditions and provisions of this Agreement, the
party or parties who are thereby aggrieved shall have the right to specific
performance and injunction in addition to any and all other rights and remedies
at law or in equity, and all such rights and remedies shall be cumulative.

 

6



--------------------------------------------------------------------------------

16. Resolution of Disputes. Any determination or interpretation by the Committee
shall be final, binding and conclusive on all persons affected thereby.

 

IN WITNESS WHEREOF, the Company has executed this Agreement as of the Date of
Grant set forth above.

 

HUGHES SUPPLY, INC.

By:          

 

EMPLOYEE:

 

 

7